The words in the last clause of the last statute, 21 Jac., 16, are: Inall actions upon the case for slanderous words to be sued, or prosecuted inany court, after the end of that Parliament, if the damages be assessed*under 40s., then the plaintiff shall recover only so much costs. Now, in this case, the action was brought before the Parliament and prosecutedafterwards, and as the commencement was before the Parliament, it is within the statute by the word (in the statute) prosecute. Rol., 486; Postea, Halev. Huggins, p. 671.